Field, J.
The law of the State of New York was a fact, and the evidence introduced of what that law was, in connection with the other evidence, warranted the court in finding that, by that law, the bank was not merely the agent of Durling in collecting the checks, but became the owner of them, with the right of charging them back to Durling in his account if they were not paid by the bank on which they were drawn. On such a finding, the rulings of law were correct. There is nothing in the statutes of New York which were put in evidence that affects the rights of the plaintiff against the defendants.

Exceptions overruled.